Citation Nr: 0312651	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  96-03 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for internal derangement 
of the left knee with arthritis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, denying entitlement to an 
increase for an internal derangement of the left knee with 
arthritis.  The Board remanded this issue to the RO in June 
1997, August 1998, and December 2000.  In August 2002, the 
Board by means of a memorandum to its case development unit 
sought additional development regarding this matter.  
Following the completion of the requested actions, the case 
was returned to the undersigned for further review.


REMAND

In August 2002, the Board ordered further development in this 
case without remanding the matter to the RO.  That 
development was ordered pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  On May 1, 2003, however, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Hence, 
this case must be remanded for further development and review 
of evidence initially developed by the Board.  

In order to complete necessary development, this matter is 
REMANDED to the RO for the following:

1.  In order to satisfy the requirements 
of Charles v. Principi, 16 Vet. App. 370 
(2002), the veteran should be advised in 
writing of the evidence necessary to 
substantiate his claim for increase for 
left knee disability, in addition to what 
evidence he must obtain and what evidence 
VA is required to obtain on his behalf.  
The veteran should also be informed of 
his right to submit any additional 
evidence or argument in support of the 
benefit sought on appeal.  

2.  Finally, the RO should readjudicate 
the issue of the veteran's entitlement to 
an increased rating for internal 
derangement of the left knee with 
arthritis, currently evaluated as 10 
percent disabling, on the basis of all 
the evidence on file and all governing 
legal authority, including the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 
(1998), and VAOPGCPREC 23-97, 62 Fed. 
Reg. 63604 (1997) (permitting separate 
evaluations for diverse manifestations of 
the same musculoskeletal disability).  If 
the benefit sought on appeal continues to 
be denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional procedural 
development.  The law 
requires full compliance with all orders in this remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




